DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation “most of the polymer beads are attached to a surface of the fiber composite so that most of the polymer beads are in contact with each other” is a relative phrase which renders the claim indefinite. The phrase “most of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. How many polymer beads are considered “most of” the polymer beads? 51%? 60%? 75%? Clarification is respectfully requested.
Claims 2-10 are rejected under 35 U.S.C. 112(b) due to their ultimate dependency on claim 1.
However, it is noted that if Applicant were to amend claim 1, lines 9-10, to read “wherein the polymer beads are polydimethylsiloxane (PDMS) present in an amount of 5-10 wt.%” in place of “wherein most of the polymer beads are attached to a surface of the fiber composite so that most of the polymer beads are in contact with each other” (and then correspondingly amend claim 6, line 2, to remove “and the polymer beads”, and cancel claim 8), this would be sufficient to overcome the above 35 U.S.C. 112(b) rejections. The support for the amendment to claim 1 stems from [0116-0117] of the instant specification because this section shows the amount of PDMS beads used when “most of” the polymer beads are attached to the surface of the fiber.

Response to Arguments
Due to the filing and acceptance of an appropriate replacement sheet for the figure, the objection to the drawing is withdrawn.
Due to the amendment to claim 1, the previous 35 U.S.C. 112(b) rejections of claims 1-10 are withdrawn. However, claims 1-10 remain rejected under 35 U.S.C. 112(b) for the reasons set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787    ‘

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787